DETAILED ACTION
Applicant’s election without traverse of Group I claims 11-24 in the reply filed on June 1, 2021 is acknowledged.
Claim 25 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2021.
Claims 11-24 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Derek M. Kato (Reg. No. 48,886) on June 3, 2021.
Claims 16-25 have been cancelled.
Claim 13 has been amended as follows:
line 2 after the formulae: after “R1, R2, R3 and R4 “delete the words “, if present,”;
line 4 after the formulae: after “R5 and R8 “delete the words “, if present,”;
line 7 after the formulae: after “R6 “delete the words “, if present,”;
line 9 after the formulae: after “each R9 “delete the words “, if present,”.

Allowable Subject Matter
Claims 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The present claims 11-15 are allowable over the closest references: Lin et al. (U.S. Patent Application Publication 2003/0130401 A1), Martter et al. (U.S. Patent Application Publication 2006/0128868 A1), Crowther et al. (U.S. Patent Application Publication 2012/0245293 A1), and Monsallier et al. (U.S. Patent Application Publication 2014/0121316 A1).
	Lin discloses a tire comprising: a tread, where said tread includes a vulcanized rubber, where said vulcanized rubber includes from about 0.5 to about 40 weight percent epoxidized rubber; from about 1 to about 35 parts by weight of a functionalized polyolefin per 100 parts by weight of said vulcanized rubber; and from about 1 to about 100 parts by weight silica per 100 parts by weight of said vulcanized rubber, where said functionalized polyolefin is an α-olefin polymer or copolymer that contains terminal or pendent moieties containing acid or anhydride groups, where said functionalized polyolefin includes maleic anhydride functionalized poly(propylene-co-ethylene (claims 1-8)
	Martter discloses a tire having a circumferential tread of a rubber composition comprised of, based upon parts by weight per 100 parts by weight of elastomers (phr): (A) about 10 to about 100 phr of at least one functionalized elastomer comprised of a conjugated diene-based elastomer functionalized with at least one functional group 
wherein diene-based elastomer is selected from at least one polymer of at least one of isoprene and 1,3-butadiene and copolymers of styrene and least one of isoprene and 1,3-butadiene, and 
wherein said functional groups are comprised of a first category, second category and a combination of said first and second categories, wherein said first and second categories are composed of: 
(1) a first category of functional groups selected from at least one of aliphatic amine, aryl amine, heterocyclic amine and amide groups, and benzophenone groups, and (2) a second category of functional groups selected from at least one of silanol, alkoxysilane, halogenated benzene, ketone, alcohol, aldehyde, ester and epoxy groups, and 
(B) from zero to about 90 phr of at least one additional conjugated diene-based elastomer selected from polymers at least one of isoprene and 1,3-butadiene and copolymers of styrene with at least one of isoprene and 1,3-butadiene; 
(C) from about 30 to about 110 phr of reinforcing filler as: 
(1) about 30 to about 110 phr of synthetic, amorphous precipitated silica aggregates, or 
(2) about 10 to about 105 phr of synthetic, amorphous precipitated silica aggregates, and about 5 to about 100 phr of rubber reinforcing carbon black 
(D) a silica coupling agent as a blocked alkoxyorganomercaptosilane: 

(X3Si)n-G-S--C(=O)--Y 		(I) 
wherein Y is independently selected from hydrogen, and straight, cyclic or branched alkyl radicals containing from 1 to 18 carbon atoms and which may or may not contain unsaturation, alkenyl groups, aryl groups, aralkyl groups; 
wherein G is independently selected from divalent groups derived from substitution of alkyl, alkenyl, aryl or aralkyl group(s) wherein G can contain from 1 to 18 carbon atoms, provided however that G is not such that said mercaptoalkoxysilane contains an α, or β-unsaturated carbonyl including a carbon-to-carbon double bond next to the thiocarbonyl group; 
wherein X is independently selected from the group consisting of --Cl, -GR, RO--, RC(=O)--, R2C=NO--, R2NO--, or R2N--, --R, --(OSiR2), (OSiR3), wherein R is selected from hydrogen, from saturated straight chain, cyclic and branched alkyl radicals containing from 1 to 18 carbon atoms, from unsaturated straight chain, cyclic and branched alkyl radicals containing from 2 to 18 carbon atoms, and from alkenyl groups, aryl groups and aralkyl groups; wherein G is as above and wherein at least one X is not an --R radical, or 
(2) wherein said blocked alkoxyorganomercaptosilane is selected from 2-triethoxysilyl-1-ethyl thioacetate; 2-trimethoxysilyl-1-ethyl thioacetate; 2-(methyldimethoxysilyl)-1-ethyl thioacetate; 3-trimethoxysilyl-1-propyl thioacetate; triethoxysilylmethyl thioacetate; trimethoxysilylmethyl thioacetate; triisopropoxysilylmethyl thioacetate; methyldiethoxysilylmethyl thioacetate; 
	Crowther discloses a diblock hydrosilane-functionalized polyolefin represented by the formula:
	
    PNG
    media_image1.png
    172
    382
    media_image1.png
    Greyscale

wherein each PO and PO*, independently, is a substituted or unsubstituted hydrocarbyl group having from 20 to about 10,000 carbon atoms; and 
L is a bond, an oxygen atom, a C1 to a C20 substituted or unsubstituted hydrocarbyl group, a C1 to a C20 substituted or unsubstituted hydrocarbyl ether group, or an R3—SiH2—SiH2--R4 group, wherein each R3 and R4, independently is a C1 to a C20 substituted or unsubstituted hydrocarbyl group or a C1 to a C20 substituted or unsubstituted hydrocarbyl ether group, wherein R3 and R4 can, optionally, be tethered to each other to form a cyclic ring (claims 1-9).
	Monsallier discloses a rubber composition comprising: high molecular weight diene elastomer; 5 to 120 phr of silica; 0 to 100 phr of a carbon black; and a silane modified oligomer comprising diene monomers in polymerized form, 
wherein the silane modified oligomer has a molecular weight of 1000 to 5000 g/mol,  
wherein the silane modified oligomer further comprises vinyl aromatic monomers in polymerized form, and 
wherein the high molecular weight diene elastomer is selected from the group consisting of polybutadiene, polyisoprene, copolymers of butadiene and vinyl aromatic monomers or isoprene and vinyl aromatic monomers, and mixtures of two or more thereof (claims 1-11).	
	However the above mentioned references of Lin et al., Martter et al., Crowther et al., and Monsallier et al. do not disclose or fairly suggest the claimed functionalized polyolefin comprising a aminoalkylsilyl-functionalized polyolefin (PO-aminoalkyl-Si), an alkylsilane-functionalized polyolefin, or an alkoxysilane-functionalized polyolefin, each having a polyolefin portion and a functional group attached thereto, wherein the polyolefin portion of the functionalized polyolefin has a weight-average molecular weight (Mw) within the range from 500 to 300,000 g/mole, as per instant claim 11.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Lin et al., Martter et al., Crowther et al., and Monsallier et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762